
	
		I
		111th CONGRESS
		2d Session
		H. R. 4531
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Adler of New
			 Jersey (for himself and Mr. Lee of New
			 York) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to deny Federal
		  retirement benefits to an individual convicted of a felony which occurred in
		  connection with such individual’s Government employment or service, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Corruption Elimination Act of
			 2010.
		2.Conviction of certain
			 offenses
			(a)Offenses
			 describedSection 8312 of
			 title 5, United States Code, is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)An offense described in this subsection is
				any act or omission of an individual which—
							(1)is a felony under
				Federal or State law;
							(2)involves bribery,
				graft, misappropriation of public funds or property, or conflicts of
				interest;
							(3)occurred in
				connection with the individual’s service as an employee; and
							(4)occurs after the
				date of the enactment of this
				subsection.
							.
				(b)Technical and
			 conforming amendments(1)Section 8312(a) of such
			 title is amended—
					(A)by striking or at the
			 end of paragraph (1);
					(B)by striking the period at the end of
			 paragraph (2) and inserting ; or; and
					(C)by inserting after paragraph (2) the
			 following:
						
							(3)was convicted after the date of the
				enactment of this paragraph of an offense described in subsection (d), to the
				extent provided by that
				subsection.
							.
					(2)The last sentence of section 8312(a)
			 of such title is amended—
					(A)by striking and at the
			 end of subparagraph (A);
					(B)by striking the period at the end of
			 subparagraph (B) and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(C)with respect to the offenses described in
				subsection (d), to the period after the date of
				conviction.
							.
					(3)Section 8312(d)(1) of such title is
			 amended—
					(A)in the matter before subparagraph (A),
			 by striking subsections (b)(1) and (c)(1), and inserting
			 subsections (b)(1), (c)(1), and (d)(1),; and
					(B)in subparagraph (A), by striking
			 enumerated in subsections (b)(1) and (c)(1), and inserting
			 enumerated or described in subsections (b)(1), (c)(1), and
			 (d)(1),.
					3.Definitional
			 amendments
			(a)AnnuitySection 8311(2) of title 5, United States
			 Code, is amended—
				(1)by striking
			 or at the end of subparagraph (F);
				(2)by striking
			 and at the end of subparagraph (G) and inserting
			 or; and
				(3)by inserting after
			 subparagraph (G) the following:
					
						(H)a retirement benefit, including a
				disability insurance benefit and a dependent’s or survivor’s benefit under
				subchapter II of chapter 7 of title 42, awarded before the date of the
				enactment of this subparagraph to an individual, or the survivor or beneficiary
				of such individual, insofar as the individual was convicted of an offense
				described in subsection (d) of section 8312, to the extent provided by that
				subsection;
				and
						.
				(b)Retired
			 paySection 8311(3) of such title is amended—
				(1)by striking
			 or at the end of subparagraph (C);
				(2)by redesignating
			 subparagraph (D) as subparagraph (E);
				(3)by inserting after
			 subparagraph (C) the following:
					
						(D)retired pay, retirement pay, retainer pay,
				or equivalent pay, awarded before the date of the enactment of this
				subparagraph, insofar as the individual was convicted of an offense described
				in subsection (d) of section 8312, to the extent provided by that
				subsection;
						.
				(4)in subparagraph
			 (E) (as so redesignated by paragraph (2))—
					(A)by inserting
			 (other than an offense described in subsection (d) of such section
			 8312) after of this title in clause (i); and
					(B)by striking the
			 period at the end and inserting ; or; and
					(5)by adding at the
			 end the following:
					
						(F)an annuity payable to an eligible
				beneficiary of an individual, if the annuity was awarded to the beneficiary, or
				if retired pay was awarded to the individual, before the date of the enactment
				of subsection (d) of section 8312, insofar as the individual, on the basis of
				whose service the annuity was awarded, was convicted of an offense described in
				subsection (d) of such section 8312, to the extent provided by that
				subsection.
						.
				4.Absence from the
			 United States to avoid prosecutionSection 8313(a)(1) of title 5, United States
			 Code, is amended—
			(1)by striking
			 or at the end of subparagraph (A);
			(2)by striking
			 and at the end of subparagraph (B) and inserting
			 or; and
			(3)by adding at the
			 end the following:
				
					(C)after the date of the enactment of
				subsection (d) of section 8312, for an offense described in such subsection;
				and
					.
			5.Refund of
			 contributions and depositsSection 8316(b) of title 5, United States
			 Code, is amended—
			(1)by striking
			 or at the end of paragraph (1);
			(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(3)if the individual was convicted of an
				offense described in subsection (d) of section 8312, for the period after the
				conviction.
					.
			6.Restoration of
			 annuity or retired paySection
			 8318(a) of title 5, United States Code, is amended by inserting after is
			 pardoned by the President the following: (or by the Governor, in
			 the case of an offense against a State law described in subsection (d) of
			 section 8312).
		
